Chief Justice Ewi-no-
delivered the opinion of the Court.
The history of this case will be found reported in the-case o-f Petty vs Petty, et al. (4 B. Monroe, 215.) Upon the return-of the cause-in said case, the old gentleman, Petty, having died, a bill was- filed by his- wife, asserting, her claim-as widow, to the slaves and personalty. The-bill was dismissed and- she has appealed to this Court, The deed of gift is alledged to have been procured from the old man by- fraud and a misapprehension impressed on his mind- by the draftsman and others, that he could at any future time revoke it at pleasure.
We cannot doubt that if the fraud or mistake was such, as to entitle old Mr. Petty, in-his lifetime, or his heirs or personal representatives after his death, to set aside the deed, that she, as his widow, has such a vested interest in his estate, as would- authorize her to-set it.aside also.
But from the evidence now in the record, we are not satisfied that he or they could have annulled the deed, and if they could not, neither has she the right to do so,
1st. It appears that he frequently expressed his deliberate purpose and intention- so- to arrange his estate, in-the event of his marriage, as to secure his property to hiscbildren, and-keep it from- the claim and control of his second wife.
2d. It does not appear that he would not have executed the deed if he bad known, certainly, that he could not revoke it. So far from it, when advised by the draftsman’, on his first application to him to prepare it, that be-could not revoke it, he still urged him to go on and1 prepare it, and he would come to town in a few days- and sign it.
3d. Though to get clear of his importunities on the-subject of hia right to revoke, when he signed the deed-' *469the draftsman told him that he had a right to revoke it, having told him before that he had no such right, it was his business, in the exercise of reasonable diligence, to have informed himself fully, before he executed the deed.
Wickliffe for appellant: Robinson Johnson for appellees.
4th. There is no evidence that the donees, in any respect, participated in producing the impression upon his mind, that he could revoke the deed, if such impression existed, or that they or either of them exercised any influence over him, or took any par.t or concern in producing the execution of the deed.
It is, therefore, the opinion of the Court, that the decree of the Circuit Court be affirmed.